10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:18-CV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.SO Pagelof?

Miehael A. Taibi, Esq. SBN.160041

TAIBL AND ASSOCIATES, APC

750 B Street, Suite 2510

San Diego, CA 92101

Telephone: (619) 3 54-1798

Faesimile: (619) 784-3168 email: taibiandassooiates@gmail.corn

Attomey for Plaintiff LAWRENCE GAY

UNITED sTATES DISTRICT CoURT
soUTHERN I)ISTRICT oF CALIFoRNIA

LAWRENCE GAY, Case No.: 18-CV-02661-CAB-BLM
RESPONSE AN}) OPPOSITION FOR
ORDER TO SHOW CAUSE OR PAY
Plaintiff, FILING FEE.

VS.

JUAN ANTONIO BERUMEN, dba
EL REY MORO TACO SI-IOP, et al.

Defendants.

 

 

 

 

To: THE COURT AND ALL PARTIES OF RECORD:

Plaintiff, Lawrence Gay (“Plaintiff”), is a disabled peyson Who is proceeding
as being represented by counsel and has filed a complaint on November 21 , 2018
for violations of the Americans With Disabilities Act, Um'uh Aet, Califomia

Disabled Persons Aet, Negligence and Declaratory Relief. On this same date,

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24

25

 

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.81 PageZof?

Plaintif`f` filed a motion to proceed informa pauperis pursuant to 28 U.S.C. Section
1915. On Novernber 26, 2018, the motion Was granted by the Honorable Cathy
Ann Bencivengo to proceed informer pauperis
RECITAL

On or about December 6, 2018, the court filed an order to show cause or pay
filing fee a it claims to have information indicating that the Plaintiff has the
financial ability to pay the previously Waived fees. The court basis its finding on
the following claims:
1. Plaintiff’s counsel, Michael A. Taibi, has filed at least sixty~six cases With
this court in 2018 for a total of 8-plaintiffs. Four of these cases are for Lawrence
Gay, Plaintiff in this matter. The remaining 7-p1aintiff`s for Which cases Were filed
are not related to Lawrenee Gay nor are they consolidated With this case.
2. The court claims that the “siXty-six cases” utilize the “sarne complaint” With
the exception of the property location and details of the Plaintiff’ s visit(s).
3. The court also indicates that each of the complaints includes an AI)A survey
and report performed by William Carter, a specialist, With Whorn the court
unfamiliar.
4. The court states that in all “sixty-six cases” the plaintiffs applied to proceed
iFP. The court claims that income reported by plaintiffs for these applications n
ranges from $826.00 to $930.00 With some filings including income from ADA
settlement ranging from $100.00 to $250.00 per month.
5. The court alleges that When one of the above-referenced applications is
denied l\/Ir. Taibi’s pays the fee.
6. rfhe court alleges that “almost all of Mr. Taibi’s cases settle and/or are

voluntarily dismissed With prejudice before or shortly after the answer is filed”.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.82 PageSof?

The dockets remaining do not reflect service upon defendants, and two cases and
followed through ENE conferences
7. The court alleges that l\/Ir. Gay has filed four-lFP applications between lurie
and Novernber 2018 and that his monthly expenses vary from $860.00 to $970.00.
All applications list income of $910.00 per month in disability income. The lFP
applications do not list any ADA settlement income. The court cites Case No. 18-
cv-OlSZl-L-KSC, 18-cv~01715-h/[l\/lA-1\/1DD, 18-cv-01717-l\/[MA-KSC.
8. The court vacated the order for informer pauperis based on the afore-
referenced information that and is requiring that the Plaintiff file a response or pay
the filing fees by December 20, 2018. l
ARGUMENT

The lFP application (‘°lFP”) filed by the Plaintiff in this matter relates to his
financial condition at the time of filing with this court. Plaintiff truly and
accurately, to the best of his knowledge, listed his income and expenses as they
were at the time of filing. The court cites “sixty-six cases” filed by Plaintiff" s
attorney, l\/[ichael Taibi, fifty-eight of which are unrelated to this matter. Plaintiff
has no connection whatsoever with the other 7-plaintiffs cited by the court that
allegedly affect this IFP. The court appears to believe and be informed that
somehow these cases affect Plaintiff s ll:P. Plaintist attorney is unaware of any
case law or rule(s) that will deny a specific plaintiff and IFP based on the fact that
his attorney has filed IFP waivers for other plaintiffs

The court alleges that the afore-referenced “sixty-six cases” utilize the
“sarne complaint” with the exception of the property location and details of the
Plaintiff’ s visit. Again, these “sixty-six cases” are unrelated in any way and have

no relationship to Plaintiff’ s complaint The court does not address Plaintiff’ s

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.83 Page4of7

complaint as to where or not it is sufficiently plead not does it attack the complaint
in any way that would disallow Plaintiff from being granted an IFP.

The court alleges that the above-referenced “sixty-six cases” include ADA
surveys or reports prepared by William Carter with whom the court is unfamiliar
Again, the “sixty-six cases” are irrelevant in this matter. l\/lr. Carter did investigate
the property and prepare the Ada survey and report in this matter. The report is
detailed and contains photos of the property that were taken as well to substantiate
the violations There are hundreds of ADA CASp and other inspectors in the state
of California qualified to investigate and prepare detailed ADA surveys and
reports l\/Ir. Carter is one of those individuals The report is attached as an exhibit
to the complaint and should not be an issue to be considered in evaluating the an
IFP. lt is a matter to be address through the litigation of the complaint

The court alleges that in all “sixty-six cases” referenced above for each of
the 8-p1aintiff`s, incomes range from 8826.00 to $930.00 per month with some
including income from ADA settlements Again, this data regarding income is
irrelevant to the instant case. The only income that should be considered is the
income reported for the Plaintiff in this case. Therefore, the income of other
unrelated plaintiffs in making a decision as to whether or not the Plaintiff should
be granted an lFP is unwarranted and inappropriate

The court also alleges that when a fee waiver is denied in the above
referenced “sixty-six cases” that Mr. Taibi pays the fee. The fee waiver
applications in the above-referenced “sixty-six” cases are not relevant in this
matter nor do they need to be addressed However, if a fee waiver is denied in this

case, it will be paid as instructed through the court order. All court orders indicate -

 

 

10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed1_2/19/18 Page|D.84 PageBof?

that a fee must be paid if an order is issued denying an IFP. Mr. Taibi should not
be held “questionable” for following a court order to pay a fee waiver.

The court alleges that nearly all of l\/lr. Taibi’s cases are dismissed with
prejudice after the answer is filed. This is a vague and ambiguous statement that is
unrelated to this case. The court does not cite specific cases that supports its
position nor is any portion of this statement related to the instant case.

The court alleges that Mr. Gay has filed four lFP applications between June
and November in 2018 and states that the income varies between $860 to $970.00
per month with no stated ADA income. The court further cites 3-unrelated cases to
this matter. Mr. Gay’s income does vary as disability income adjusts as well as his
monthly expenses l-Ie cannot afford a permanent residence and often rents hotel
rooms with other people if he has money to do so. l-Ie also pays people to stay in
their home His disability income is far below the National Standards and is below
the poverty level. Any additional ADA income is very limited as inconsistent
ADA income depends on when a case settles, the amount of settlement and the
case attorney’s fees and costs. At times, he receives no money for a case due to the
low settlement and case costs.

The purpose of filing an ADA case is to ensure that the property is ADA
compliant and accessible to individuals of all classes. Mr. Gay acts on behalf of all
disabled persons in an effort to gain ADA accessibility for all disabled persons
including himself`. He has no money for filing fees and therefore is entitled to an
IFP.

lt would appear that this IFP application denial is directed toward l\/lr. Taibi,
Plaintiff’s attorney, rather than the Plaintiff. Every IFP application is filed by a

Plaintiff for his own complaint and not that of his attorney or any other person.

 

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24

25

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.85 Page€of?

The lFP should be evaluated based on the Plaintiff’ s ability to pay and not for any
other reason. Plaintiff is entitled to IFP as the court originally granted in this
matter. The court has not provided any additional information or support to
conclude that the Plaintiff is not entitled to an IFP fee waiver.
._QW

WHEREFORE, the Plaintiff, Lawrence Gay, hereby requests that the court
reinstate his original lFP based on the afore-referenced. Plaintiff has established
his indigence and inability to pay the IFP in this matter. If the court is so inclined,
it may request that if a settlement is entered into by and between the parties that the
Plaintiff shall reimburse the court any filing fees or costs that were incurred during

the course of litigating this case.

Respectfully submitted,

Dated: December 19, 2018 W `

MICHAEL A. TAIBI, ESQ
Attorney for Plaintiff
LAWRENCE GAY

 

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

 

Case 3:18-cV-02661-CAB-BLI\/| DocumentS Filed12/19/18 Page|D.86 Page?of?

CERTIFICATE OF SERVICE
18-CV-02661-CAB-BLM

I, Michael A. Taibi, Esq, certify and declare as follows:

I am over the age of 18-years and not a party to this action.

l\/ly business address is 750 “B” Street, Suite 2510, San Diego, California
92101, which is located in the city, county, and state where the mailing described
below took place.

I do hereby certify that the foregoing was served via U.S. Mail this 19th day
of December 2018, to all parties of record:

RESPONSE AND OPPOSITION FOR ORDER TO SI-IOW CAUSE
OR PAY FILING FEE

I swear and declare under penalty of perjury under the laws of the United
States of America and the State of California that the foregoing is true and correct

to the best of my knowledgel

Executed this 19th day of December 2018, at San Diego, California

/s/ Michael A. Taibi, Esq.
l\/Iichael A. Taibi, Esq.

 

 

